DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 30-33, drawn to a reconfigurable unmanned vehicle.
Group II, claim(s) 34-48, drawn to two sets of claims drawn to a reconfigurable unmanned vehicle kit comprising a foldable wing, and a foldable wing.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
	Independent claim 30 focuses on an unmanned vehicle that has no feature in common with independent claim 36 comprising a foldable wing. Group I comprises at least one of a flight controller, payload, communications link, propulsion module, rotor module, power supply, tail module, or mission module. Group I further comprises a plurality of busses, and an Ethernet bus, of which none of these are found in Group II. 
	Group II focuses on modularity, assembling, and disassembling features of an unmanned vehicle wing, while Group I focuses on the electronics and controls of an unmanned vehicle. As the features of these claims solve different problems, they cannot be seen as corresponding. Thus, they do not form a single general concept. 
	Given that these claims are not linked by a single inventive concept involving the same or corresponding special technical features, the application lacks unity a priori. 

	A telephone call was NOT made to applicant to request an oral election regarding the election/restriction requirement due to at least one of the following: 
The restriction requirement is complex
The application is being prosecuted by the applicant pro se
From past experience an election will not be made by applicant or applicant’s representative over the phone
See MPEP 812.01

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0630-1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/             Supervisory Patent Examiner, Art Unit 3644